department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program name c county x number y dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b under b you will provide up to x scholarships for up to y dollars each year to graduating high school seniors in c and to those who have graduated within the last five years and have not attended a post-high school institution your scholarships are awarded for the initial year of college or technical or vocational school n with no guarantee of any future financial assistance but recipients can apply for financial assistance for additional years letter catalog number 58263t year college in the united_states or at a technical or vocational school that is fully licensed and or accredited by the u s department of education internet correspondence learning programs and for profit colleges will not be considered further scholarships will be based primarily upon financial need community and high school involvement and scholarship achievement applicants must be citizens or legal residents of the united_states non-former military applicants must be at least a two-year resident of c upon the receipt of a scholarship award former military recipients must have lived in c for two successive years out of the past five and be a one year resident upon the receipt of a scholarship award applicants must also show a financial need while you have no specific definition or criteria for the measurement of financial need financial need may include limited family income parental unemployment single parent household unusually high medical_expenses or number of siblings in postsecondary education in addition although you have no minimum academic requirement for b academic performance will be considered as a factor in the making of a decision applicants must complete your application and submit it on-line on your website the students should apply with certification from his or her school of financial need and any additional information that the applicant wishes to be considered recipients will be chosen by a selection committee which will consist of your board_of directors the selection committee will have full authority to approve grants after reviewing the applicant's record as applied or verified by the institution attended by the student the selection committee may also conduct personal interviews with individual applicants if deemed appropriate to determine the motivation character and potential of the applicant the committee will make the final decisions as to both recipients of scholarship grants and the amounts of each grant all scholarships will be awarded on a completely non-discriminatory basis with no barriers based on gender religion race creed age sexual orientation national origin or disability your selection committee must avoid all potential conflicts of interest private_inurement or appearance of impropriety and no selection committee member shall be in a position to derive a private benefit directly or indirectly in the selection of potential grantees no member of a substantial contributors immediately family is eligible to be a scholarship recipient as defined in sec_507 of the internal_revenue_code you will pay the scholarship awards directly to the college school or university for the benefit of the recipient for tuition fees books and supplies room and board or any other like expenses you will not pay scholarships directly to an individual in addition you will maintain complete records of all grants and grantees and other such records necessary to fulfill the corporation’s obligations under chapter of the internal_revenue_code and applicable treasury_department regulations you also may employ a paid staff to oversee your grant making procedures letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter letter catalog number 58263t sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
